Citation Nr: 1220459	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-37 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left hip disorder (also claimed as ischial bursitis of the left buttocks and arthritis/degenerative joint disease). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran had active military service in the United States Air Force (USAF) from October 1972 to October 1996. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO, in part, reopened a previously denied claim for service connection for a left hip disorder and denied the underlying service connection claim on the merits.  The Veteran appealed this rating action to the Board.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the St. Petersburg, Florida RO.  A copy of the hearing transcript has been associated with the claims file.  The Veteran's representative waived initial RO consideration of evidence (i.e., statement of the Veteran) submitted at the hearing.  See 38 C.F.R. § 20.1304 (2011). 

The issues of entitlement to service connection for a dental disorder, to include as due to Agent Orange (AO) exposure, ischemic heart disease/mitral valve prolapse, to include as due to AO exposure, and whether new and material evidence has been received to reopen previously denied claims for service connection for erectile dysfunction, hallux valgus of the feet, dermatitis, and choloracne (originally claimed as urticaria), each to include as due to AO exposure, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

In the decision below, the Board will reopen a previously denied claim for service connection for a left hip disorder, and remanded the underlying service connection claim to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The RO last finally denied the Veteran's claim for service connection for left hip pain (claimed as arthritis and degenerative joint disease) in a July 1997 unappealed rating decision.

2.  Evidence submitted since the July 1997 rating decision includes information pertaining to an unestablished fact necessary to substantiate the claim (i.e., medical evidence of a current diagnosis of left ischial bursitis), the absence of which was the basis of the previous denial, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 1997 rating decision, wherein the RO denied service connection for left hip pain (claimed as arthritis and degenerative joint disease), is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 20.1103 (2011). 

2.  Evidence received since the July 1997 rating decision, wherein the RO denied connection for left hip pain, is new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim. The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA is not applicable where further assistance would not aid a veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision to reopen the previously denied claim for service connection for a left hip disorder, further assistance is unnecessary to aid the Veteran in substantiating the aspects of this claim. 

II. Merits Analysis

The Veteran seeks to reopen a previously denied claim for service connection for a left hip disorder.  He contends his current left hip disorder, left ischial bursitis, had its onset during active military service, to include as a result of injections received for the treatment of gonorrhea. 

By a July 1997 rating action, the RO found the Veteran's claim for service connection for left hip pain to be not well grounded based on the absence of competent medical evidence demonstrating that the Veteran currently had a left hip disorder.  A notice of disagreement was not received within one year of notification of this rating decision; thus, it became "final" under 38 U.S.C.A. § 7105(c).  The VCAA, which was enacted on November 9, 2000, requires readjudication if the claim (1) became final between July 14, 1999, and the enactment of the VCAA, (2) was issued by the Secretary of Veterans Affairs or a court on the basis the claim was not well grounded, and (3) the Veteran made a request for readjudication within two years of the enactment of the VCAA.  See Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-100 (2000).  Where such a claim is readjudicated, the prior decision is to be treated as though it had never been made.  See also VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast Letter 00-87 (Nov. 17, 2000).

In this case, because the RO denied the claim for service connection for a left hip disorder as being not well grounded in July 1997 and it did not become final (italics added for emphasis) between July 14, 1999 and November 9, 2000, new and material evidence is needed to reopen this claim. 

The Board finds that new and material evidence has been received and the claim for service connection for a left hip disorder is reopened. 

In October 2007, the RO received the Veteran's petition to reopen his previously denied claim for service connection for a left hip disorder.  (See Veteran's typewritten letter to VA, received by the RO in October 2007). 

Once a denial of a claim of service connection has become final, it cannot subsequently be reopened unless new and material evidence has been presented.  38 U.S.C.A. § 5108.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Whether new and material evidence is submitted is a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim for service connection for a left hip disorder.  The evidence received subsequent to the July 1997 rating action is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

In Shade v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with older evidence of record, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  24 Vet. App. 110 (2010).

Evidence received since the RO's final July 1997 rating action includes, but is not limited to, VA treatment reports, dated in March 2001 and July 2007, reflecting that the Veteran has been diagnosed with left ischial bursitis.  (See March 2001 and July 2007 VA treatment reports). 

The above-cited VA treatment records are new because they were received after the final July 1997 rating action.  They are also material because they relate to an unestablished fact that was not previously of record at the time of the final July 1997 rating action, namely that the Veteran has been diagnosed with a left hip disorder--left ischial bursitis.  Thus, the Board finds that new and material evidence has been received.  The claim for service connection for a left hip disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left hip disability is reopened; to that extent, the appeal is granted. 
REMAND

The Board finds that additional evidentiary development is necessary prior to further appellate review of the claim of entitlement to service connection for a left hip disorder; specifically, to obtain a VA examination to determine the etiology of the Veteran's left hip disorder.

The Veteran claims service connection for a left hip disorder.  He contends that his current left hip disorder, diagnosed as ischial bursitis of the left hip, had its onset during military service.  He maintains that he has had chronic left hip pain ever since service discharge.  In the alternative, he argues that his left hip disorder is the result of injections that he received during military service for the treatment of gonorrhea.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran's service treatment records (STRs) show that in October 1990, he  complained of having left hip pain from the thigh down to his leg.  He denied any history of trauma to the left hip.  The examining clinician entered assessments of early degenerative joint disease and occult muscle strain.  There was normal apposition and alignment of the osseous structures.  X-ray interpretations of the left hip were normal.  A December 1990 service treatment record (STR) contains an assessment of episodic hip pain that was controlled with medication.  In March 1996, the Veteran complained of occasional left buttock to posterior leg pains.  The examining clinician entered an assessment of muscular versus nerve root irritation.  A discharge examination report is not of record.

Post-service evidence includes VA treatment and examination reports, dated from 1998 to 2008.  An October 1998 VA treatment record reflects that the Veteran complained of left hip pain.  X-ray interpretations of the left hip were normal.  An assessment of bilateral hip pain was entered.  (See October 1998 VA treatment report).  A June 1999 VA treatment report contains the Veteran's history of having had left hip pain ever since he had received 22 injections for treatment of gonorrhea in his buttocks during military service.  An assessment of ischial bursitis was entered.  This diagnosis was continued in VA treatment reports, dated in March 2001 and July 2007.  

In March 2008, a VA examiner concluded, after a recitation of the Veteran's military and medical history and physical evaluation of his hips, that there was no objective findings to support a diagnosis of left ischial bursitis of the hips.  The VA examiner indicated that a review of the Veteran's medical record revealed that he had been seen for left hip pain during military service, but that no objective evidence of any left hip disorder was found.  The examiner noted that x-rays of the left hip, performed in 1998, were normal.  The examiner concluded "It would be mere speculation to say treatment (shots) in the gluteal region to treat gonorrhea would have caused left hip bursitis.  It is my opinion that it is less likely as not that the left ischial bursitis is caused by or a result of active military service."  

The March 2008 VA examiner's opinion was unaccompanied by a rationale as required by recent court decisions.  Jones v. Shinseki, 23 Vet. App. 382 (2010); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996). 

The Board finds that an updated VA opinion taking in account the above-cited STRs and post-service medical evidence, as well as the Veteran's lay reports of left hip pain following service, is necessary prior to further appellate review of the claim. 

In addition, during the August 2011 hearing before the undersigned, the Veteran testified that he had continued to seek treatment for his left hip through VA (the specific VA facility was not reported).  (Transcript (T.) at page (pg.) 12)).  While treatment records dated through 2008 from the VA Medical Centers (VAMCs) in Pensacola, Florida, Richmond, Virginia and Biloxi, Mississippi are of record, more recent records are absent.  Thus, it appears that there may be additional pertinent VA treatment records that have yet to be obtained or accounted for--specifically those dated subsequent to 2008.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether the records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the outstanding VA treatment records might contain evidence establishing an etiological relationship between the Veteran's left hip disorder and active military service, a remand is necessary to attempt to obtain them.  38 U.S.C.A. § 5103A(b),(c).

Finally, after issuance of a September 2009 Statement of the Case, wherein the RO addressed the issue on appeal and prior to the appeal being certified to the Board, the RO received VA and private treatment records, dated from January 2006 to September 2011.  As it does not appear that the RO has considered this evidence, the Board is required to remand this issue for issuance of the necessary Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.37 (2011) (requiring issuance of a SSOC when pertinent evidence is received prior to transfer of an appeal to the Board). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA medical records for the Veteran pertaining to any treatment for a left hip disorder.  This should specifically include a search for any pertinent VA treatment records dated subsequent to 2008. Document all attempts to obtain such records.  All attempts to procure any outstanding VA treatment records should be documented in the claims file.  If the RO/AMC cannot obtain these records, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him an opportunity to obtain and submit those records for VA review. 

2.  Following completion of the above, schedule the Veteran for a VA Compensation and Pension examination with an appropriate specialist to obtain an opinion as to whether any currently diagnosed left hip disorder is related to the in-service clinical findings of early degenerative joint disease and occult muscle strain.  The examiner should review the claims file and note such review in his or her examination report. 

The examiner must provide an opinion as to whether it is as least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed left hip disorder is etiologically related to, or had its onset during, military service, or left hip arthritis manifested to a compensable degree within one year of service discharge? 

In formulating the above-requested opinion, the examiner is informed that the Veteran has maintained, in part, that he developed left hip pain after he received multiple injections for the treatment of gonorrhea during military service.  

In rendering the requested opinion, the examiner is requested to comment on the following service and post-service evidence:
   
(i) October 1990 service treatment record (STR), reflecting that the Veteran complained of left hip pain from the thigh down to his leg.  He denied any history of trauma to the left hip.  Assessments of early degenerative joint disease and occult muscle strain were recorded;

(ii) x-ray interpretations of the left hip, dated in October 1990, reflecting that the left hip was within normal limits; 

(iii) December 1990 STR containing an assessment of episodic hip pain that was controlled with medication;

(iv) March 1996 STR showing that the Veteran complained of occasional left buttock to posterior leg pains.  An assessment of muscular versus nerve root irritation was recorded; and,
   
(v) March 2008 VA examiner's opinion that "It would be mere speculation to say treatment (shots) in the gluteal region to treat gonorrhea would have caused left hip bursitis.  It is my opinion that it is less likely as not that the left ischial bursitis is caused by or a result of active military service."

If the examiner rejects the Veteran's reports of symptomatology and impact on his daily life, he or she should provide a reason for doing so.
 
A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that he or she offer a rationale for his or her conclusion that an opinion could not be provided without resorting to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. Jones, supra. 
   
3.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
   
4.  Thereafter, the RO/AMC must readjudicate the claim for service connection for a left hip disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the September 2009 SSOC, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


